Title: To George Washington from Royal Flint, 3 January 1780
From: Flint, Royal
To: Washington, George


          
            Sir—
            Morris Town Jany 3. 1780
          
          I have frequently, within these few days acquainted Colo. Hamilton with my prospects of supplies. And though I had good authority for all I communicated, yet I now find the event does not precisely agree with what I foretold. As soon as I was informed that there would be a failure of Beef cattle from the eastward, I used the most probable methods of procuring a supply in this state, and I had reason to suppose a sufficiency could be collected to serve the army several weeks. Proper persons were employed to explore every part of the state:



they reported at first rather indefinitely; but as soon as it was known they could expect no immediate sums of money, their resources drew to a point and they informed me with exactness what they were able to afford. Upon a calculation, it appeared their succour would carry us nearly to the middle of the present month. They gave me assurance of sending on the supplies they had immediately and from the distance, I had reason to expect considerable before this time. But it does not yet come, and the army are almost perishing for want. It distresses me exceedingly that I am obliged to make this report; but I must mention facts.
          My expectations are as follows.
          
            
             Barrels
            
            
              From Mr Hoops in Sussex in salt meat
              400
            
            
              From       Pitstown
               50
            
            
              From the Counties of Middlesex & Somerset —
              250
            
            
              
              700
            
          
          
            
             
              head
            
            
              At the North river are Cattle
              200
            
            
              In the County of Orange
              150
            
            
              In sussex at least
               20
            
            
              In care of Mr Dunham say
               50
            
            
              
              420
            
          
          Our distresses are known to the several persons who have charge of the foregoing provisions, and I am persuaded they will leave nothing undone to forward them. I have no absolute dependance on any further supplies of meat than are mentioned above. The purchasers here say they could buy cattle if they had money; of which I can neither give nor promise them any, as there is not the least prospect that any adequate sums of money will be furnished the department and our credit is totally exhausted. With respect to bread, I can only say that there is grain, in a great number of mills in this state which is getting ready as fast as possible and will not be delayed unnecessarily. There is no more bread at present in camp than will serve the troops tomorrow. I fear the storm will keep the waggons from moving

as well as the cattle from travailing. I am with great respect your Excellencys most obt hbl. Sevt
          
            Royal Flint A.C.g.⟨p.⟩
          
        